Citation Nr: 1423708	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-27 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for the service-connected sinusitis, evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service-connected migraine disorder, evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1978.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2009 rating decisions by the RO.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for depression, which in light of his varying symptomatology and diagnoses, has been more broadly construed as service connection for a psychiatric disorder, to include PTSD.  

The Veteran experienced an in-service accident in which he lost consciousness.  VA treatment records include a neuropsychiatric evaluation in July 2008 that diagnosed depression (by history) and an anxiety disorder, not otherwise specified.  

The July 2010 neuropsychological consultation indicated that the Veteran endorsed symptoms of anxiety and depression, and diagnoses listed included major depressive disorder and PTSD.  

The Board finds that the Veteran should be provided appropriate notice, and afforded a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.

The Veteran also seeks an increased evaluation for sinusitis and for his migraines.  He was afforded a VA examination for these disabilities in October 2007.  VA treatment records since then have shown continued treatment for his sinusitis and headaches.  

This, in combination with the passage of time, warrants new VA examinations to assess the current level of severity of his disabilities.  

In addition, regarding his sinusitis, the Veteran reported in January 2009 that he had been treated by a VA clinic in California three weeks earlier for his sinuses.  These records are not associated with the claim and should be requested on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to provide the Veteran with appropriate notice regarding the issue of service connection for a psychiatric disorder, to include PTSD.  

2.  The AOJ then should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA treatment records, to include any from the VA in California in 2009.

3.  Following receipt of any available outstanding records, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the psychiatric disorder.  

The claims folder, access to Virtual VA and VBMS records, and a copy of this remand should be provided to the examiner for review.

The examiner should then be requested to provide an opinion as to whether the Veteran has PTSD and, if so, whether a diagnosis of PTSD is supportable solely by the stressor(s) that are verified in the record. 

The examiner should also provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's active service.  A rationale for any opinion expressed should be provided.

If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  The AOJ also should have the Veteran scheduled for a VA examination(s) to determine the severity of the service-connected sinusitis and migraines.  

The claims folder, access to Virtual VA and VBMS records, and a copy of this remand should be provided to the examiner for review.  

The examiner should conduct any indicated tests and studies, and clinical findings should be reported in detail.  The disability benefits questionnaire pertaining to these disorders should be completed.  A complete rationale should be provided for any opinion rendered.  

5.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 

6.  The examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once. 

7.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



